            Case 3:18-bk-00800-JAF         Doc 1341      Filed 01/22/21    Page 1 of 2




                                        ORDERED.
     Dated: January 22, 2021




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION
IN RE:
                                                              Chapter 11
GEA SEASIDE INVESTMENT, INC.                                  Case No.       3:18-bk-0800-JAF

      Debtor.
____________________________________/

                          ORDER SUSTAINING DEBTOR’S
                    OBJECTIONS TO CLAIMS 56, 57, 58, 64, 67, AND 69

         This case came before the Court on the Objections to Claims 56, 57, 58, 64, 67, and 69,

filed by Debtor GEA SEASIDE INVESTMENT, INC. (“Debtor”). (Docs. 1284, 1285, 1286,

1287, 1288, and 1289). Creditors ANN ELISE TREDER, DAVID TREDER, IRIS OSWALD,

MARY SAVARD, PAUL SAVARD, BARBARA BURNES, TAMMY CRUZ, BRIAN

POOLER, RENEA COFFEY, and REBA ANDERSON (collectively, the “Tenants”) each filed a

response to the objections. (Docs. 1300, 1301, 1302, 1303, 1304, and 1305).

         In the objections, Debtor contends the Tenants’ claims for unreturned security deposits are

not entitled to priority status under § 507(a)(7) of the Bankruptcy Code. Contemporaneously

herewith, the Court has entered a separate order denying Tenants’ motion to reconsider the
            Case 3:18-bk-00800-JAF         Doc 1341      Filed 01/22/21    Page 2 of 2




confirmation order in this case. That contemporaneous order addressed the substantive merits of

the issue governing these objections. In accordance with the order denying Tenants’ motion to

reconsider, the Court will sustain the instant objections.

       Accordingly, it is ORDERED:

       1.      The instant objections filed by Debtor, (Docs. 1284, 1285, 1286, 1287, 1288, and

1289), are SUSTAINED.

       2.      Claims 56, 57, 58, 64, 67, and 69 are disallowed priority status but are allowed as

general unsecured claims.

       3.      Claims 56, 57, 58, 64, 67, and 69 shall be entitled to pro rata distribution in Class

82 on account of their general unsecured status.




Attorney Taylor J. King is directed to serve a copy of this Order on interested parties who do not
receive service by CM/ECF and file a proof of service within three (3) days of entry of the Order.




                                                   2
